DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 11/4/21, with respect to claims 14, 16-23 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with B. Y. Mathis on 1/11/22.
The application has been amended as follows: 
Cancel Claims 1-13
Allowable Subject Matter
Claims 14, 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 14, the prior art of record does not teach or suggest a method for manufacturing a display device, the method comprising: forming a doped silicon layer on an amorphous silicon layer; forming a source metal layer on the doped silicon layer; forming a photoresist pattern on the source metal layer; wet-etching the source metal layer; partially removed the photoresist pattern; wet-etching a preliminary source pattern; partially removed a first remaining photoresist pattern; and dry-etching a multi-layered source metal pattern with an etching gas; the dry-etching of the multi-layered source metal pattern includes a first dry-etching followed by a second dry-etching, the first dry-etching and the second dry-etching have different flow ratios of a fluorine-containing compound and a chlorine-containing compound, in combination with the remaining features recited in the claim.
The prior art of Kim’165 (US 2016/0197165 A1 of record) discloses a method for manufacturing a display device, the method comprising: forming a doped silicon layer on an amorphous silicon layer; 
Therefore, Claim 14 is allowed. Claims 16-23 are allowed by virtue of their dependence on allowed claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIAM QURESHI/Examiner, Art Unit 2871